DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview by Attorney Rory Rankin (Reg. No. 47,884) on 07/22/2021.

	IN THE CLAIMS
(Previously Presented) A system comprising:
a communication fabric comprising a plurality of components;
a processor coupled to the communication fabric, wherein the processor is configured to:
read a value from a fabric block instance count register, wherein the value specifies a number of components in the communication fabric;
query each component of the communication fabric by reading a register for each component, wherein each register comprises 
create a network graph based on said query of each component of the communication fabric; and
generate routing tables based on the network graph.

(Original) The system as recited in claim 1, wherein the processor is further configured to program the routing tables into the plurality of components of the communication fabric.

(Original) The system as recited in claim 2, wherein each component of the communication fabric is configured to route incoming packets based on a respective routing table.

(Previously Presented) The system as recited in claim 1, wherein each register comprises one or more of types and number of command and data ports, data bus width, and neighbor instance identifiers (IDs), and/or fabric IDs.

(Original) The system as recited in claim 1, wherein the fabric block instance count register stores an indication of a total number of fabric components in 

(Previously Presented) The system as recited in claim 1, wherein the network graph is created based on one or more of the indications of block type, processing units, number of processor cores, and memory channels per core.

(Currently Amended) The system as recited in claim 1, wherein the indication of a block type 

(Currently Amended) A method comprising:
reading, by a processor, a value from a fabric block instance count register, wherein the value specifies a number of components in a communication fabric;
querying, by the processor, each component of the communication fabric by reading a register for each component, wherein each register comprises at least an indication of a block type of a corresponding component and, for block types that are processing units, a number of processor cores and memory channels per processor core;
creating, by the processor, a network graph based on said querying of each component of the communication fabric; and


(Original) The method as recited in claim 8, further comprising programming the routing tables into a plurality of components of the communication fabric.
 
(Previously Presented) The method as recited in claim 9, further comprising creating, by the processor, the network graph based on one or more of the indications of block type, processing units, number of processor cores, and memory channels per core.

(Previously Presented) The method as recited in claim 8, wherein each register comprises one or more of types and number of command and data ports, data bus width, and neighbor instance identifiers (IDs), and/or fabric IDs.

(Previously Presented) The method as recited in claim 8, wherein the fabric block instance count register stores an indication of a total number of fabric components in the communication fabric, and wherein the fabric block instance count register is located at a fixed address.

(Original) The method as recited in claim 8, further comprising a security processor creating the network graph and generating routing tables based on the network graph.

(Currently Amended) The method as recited in claim 8, wherein the indication of a block type 

(Currently Amended) An apparatus comprising:
one or more processing units;
one or more memory devices; and
a communication fabric coupled to the one or more processing units and the one or more memory devices;
wherein the apparatus is configured to:
read a value from a fabric block instance count register, wherein the value specifies a number of components in the communication fabric;
query each component of the communication fabric by reading a register for each component, wherein each register comprises at least an indication of a block type of a corresponding component and, for block types that are processing units, a number of processor cores and memory channels per processor core;
create a network graph based on said query of each component of the communication fabric; and


(Original) The apparatus as recited in claim 15, wherein the apparatus is further configured to program the routing tables into a plurality of components of the communication fabric.

(Previously Presented) The apparatus as recited in claim 16, wherein the network graph is created based on one or more of the indications of block type, processing units, number of processor cores, and memory channels per core.

(Previously Presented) The apparatus as recited in claim 15, wherein each register comprises one or more of types and number of command and data ports, data bus width, and neighbor instance identifiers (IDs), and/or fabric IDs.

(Previously Presented) The apparatus as recited in claim 15, wherein the fabric block instance count register stores an indication of a total number of fabric components in the communication fabric, and wherein the fabric block instance count register is located at a fixed address.

(Currently Amended) The apparatus as recited in claim 15, wherein the indication of a block type 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method of reading a value from a fabric block instance count register; querying each component of the communication fabric by reading a register for each component, wherein each register comprises at least an indication of a block type of a corresponding component and, for block types that are processing units, a number of processor cores and memory channels per processor core; creating a network graph based on the querying of each component of the communication fabric; and generating routing tables based on the network graph.
Applicant’s independent claim 1 recited, inter alia, “query each component of the communication fabric by reading a register for each component, wherein each register comprises at least an indication of a block type of a corresponding component and, for block types that are processing units, a number of processor cores and memory channels per processor core; create a network graph based on said query of each component of the communication fabric”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Independent claims 8 and 15 are interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1-20 are allowed for these reasons and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413